 





 



 



Exhibit 10.1

 

Consultant Agreement

 

 



 



 

 





 

CONSULTANT AGREEMENT

 

This Consultant Agreement dated as of the 25th day of August, 2016.

 

BETWEEN:

 

Globe Net Wireless Corp., a company incorporated under the laws of Nevada having
its registered office located at 1859 Whitney Mesa Drive, Henderson, Nevada,
89014

 

(the “Company”)

 

AND:

 

impact media group limitada, a company incorporated under the laws of Costa Rica
and having an office located at Los Tucanes, San Ramon De Alajuela, Costa Rica

 

(the “Consultant”)

 

WITNESSES THAT WHEREAS:

 

A. the primary purpose of the Company is to develop software and Internet
systems;

 

B. the Consultant is instrumental to the growth and development of the Company;

 

C. in order to ensure the continual growth and success of the Company, the Board
of Directors resolved to retain the Consultant to provide software programming
services on the terms and conditions hereinafter set forth and to appoint the
Consultant as a consultant to the Company;

 

D. the Consultant has agreed to accept such an appointment and to be retained as
a consultant upon the terms and conditions as herein set out;

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
mutual covenants and agreements contained in this agreement, the parties
covenant and agree with each other as follows:

 

1. Consultant’s Duties and Obligations

 

1.1 The Company appoints and retains the Consultant as a consultant to provide
to the Company the Services (as defined below) contemplated by this agreement,
and the Consultant agrees to accept the appointment of consultant contemplated
by this agreement and to provide the Services to the Company upon the terms and
conditions contained in this agreement and for the consideration provided for in
this agreement.

 

   

Consultant Agreement Page 2 of 6

 

1.2 The Consultant will faithfully, honestly and diligently provide management
consulting services as reasonably required by the Company from time to time in
consideration of which the Company will pay a consulting fee of $5,000.00 to the
Consultant. The Company will pay the consultant fee on August 25, 2016.

 

1.3 The Consultant will perform the Services through Rosibel Ruiz and the
Consultant will not provide the Services through any of its personnel other than
Ms. Ruiz without the written consent of the Company.

 

1.4 During the term of this agreement, the Consultant will faithfully, honestly
and diligently provide research and development services as reasonably required
by the Company from time to time including, but not limited to:

 



(a) developing, maintaining, upgrading and improving software systems that are
designed to provide consumer text software platforms (the “Software”) for the
Company and its clients;     (b) organizing, supervising, and being responsible
for the day to day operation of all Software development and maintenance
required by the Company and its clients; and     (c) assessing and reporting on
potential projects for new or existing Software, including, without limitation,
projects for texting software (collectively the “Projects”);     (d) integrating
and delivering an operational Software for each Project;     (e) assisting the
Company in purchasing, leasing or maintaining all equipment, supplies, and
systems required for the development and maintenance of new and existing
Software and Projects;     (f) keeping a true record and account of all
professional appointments made, all clients attended upon, all services
rendered, and all other business conducted by the Consultant on behalf of the
Company; and     (g) promptly submitting such forms, invoices, bills and other
documents as are required to obtain payment for services rendered on behalf of
the Company.

 

(collectively, the “Services”).

 

1.5 In providing the Services under this agreement, the Consultant will report
weekly to the Board of Directors and will receive instructions from the Board of
Directors. The Consultant will adhere to all reasonable policies, rules,
directives, systems and procedures of the Company that will be in force from
time to time.

 

   

Consultant Agreement Page 3 of 6

 

2. Term

 

2.1 The Company agrees to retain the Consultant and the Consultant agrees to be
retained by the Company for 60 days commencing August 25, 2016 and ending
October 25, 2016 (the “Term”).

 

2.2 It is understood and agreed that, upon the expiration of the Term, the
Consultant’s engagement by the Company will thereafter continue from month to
month. Unless or until a new consultant agreement is entered into at that time,
either party may terminate this agreement as per the terms and conditions set
out in Section 4.2 hereof.

 

3. Reimbursement for Expenses

 

3.1 The Company will reimburse the Consultant for all reasonable expenses
actually and properly incurred by the Consultant in connection with taking up
and performing the Services, provided that the Company will have approved all
such expenses in writing prior to being incurred. The Company will make all
payments or reimbursements for expenses immediately upon submission by the
Consultant of vouchers, bills, or receipts for such expenses.

 

4. Termination of Agreement

 

4.1 If the Consultant or Ms. Ruiz:

 

(a) materially breaches any term or condition of this agreement, including,
without limitation, failing to provide the Services in accordance with the terms
and conditions of this agreement;     (b) is guilty of dishonesty or theft of
any property, including any property belonging to the Company, any consultant of
the Company, any employee of the Company, or any client of the Company;     (c)
is guilty of conduct that is viewed by the Company (acting reasonably and in
good faith) as detrimental to the business of the Company;     (d) fails to
account for and pay to the Company all monies that come into his possession as a
result of his activities as a Consultant of the Company; or     (e) falsifies
any document of the Company, including, but not limited to, expense claims or
invoices, or gives any false or misleading information during the term of this
agreement;

 

then, and not otherwise, the Company may terminate this agreement and the
appointment of the Consultant without the notice provided for in Section 4.2
hereof.

 

   

Consultant Agreement Page 4 of 6

 

4.2 The Company or the Consultant may terminate this agreement by giving to the
other party two (2) weeks’ written notice of termination, and upon the
expiration of such period, the appointment of the Consultant will be terminated
accordingly.

 

4.3 If either party terminates this agreement, the Consultant will meet with the
Company’s representatives. At the meeting the Consultant will deliver to the
Company all of the documents in the Consultant’s possession, including all
notes, graphs, data, publications, and other materials obtained or produced by
the Consultant during the term of this agreement.

 

5. Confidentiality Information

 

5.1 The Consultant will at no time and in no manner, regardless of the reason
therefor, disclose to any person or use for personal gain, any confidential or
secret information of the Company for his own benefit or to the detriment of the
Company.

 

6. Further Assurances

 

6.1 Each of the parties will from time to time and at all times do all such
further acts and execute and deliver all such further deeds and documents as
will be reasonably required in order to fully perform and carry out the terms of
this agreement.

 

7. Time of the Essence

 

7.1 Time will be of the essence in the performance of this agreement.

 

8. Enurement

 

8.1 This agreement will ensure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

 

9. Severability

 

9.1 If any one or more of the provisions contained herein should be invalid,
illegal or unenforceable in any respect in any jurisdiction, the validity,
legality and enforceability of such provisions will not in any way be affected
or impaired thereby in any other jurisdiction and the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

 

10. Notices

 

10.1 Each notice, demand or other communication required or permitted to be
given under this agreement will be in writing and will be delivered to such
party, at the address for such party specified above. The date of receipt of
such notice, demand or other communication will be the date of delivery.

 

   

Consultant Agreement Page 5 of 6

 

10.2 The parties may at any time and from time to time notify the other party in
writing of a new address to which notice will be given to it thereafter until
further change.

 

11. Entire Agreement

 

11.1 This agreement will supersede and replace any other agreement or
arrangement, whether oral or written, heretofore existing between the parties in
respect of the subject matter of this Agreement.

 

12. Governing Law

 

12.1 This Agreement and all provisions hereof will be governed by and construed
in accordance with the laws of the State of Nevada.

 

13. Waivers

 

13.1 No consent or waiver expressed or implied by any party in respect of any
breach or default by any other party will be deemed or construed to be a consent
to or a waiver of any other breach or default whatsoever.

 

14. Counterparts

 

14.1 This agreement may be executed in one or more counterparts, each of which
when so executed will be deemed an original, and such counterparts together will
constitute one in the same instrument.

 

   

Consultant Agreement Page 6 of 6

 

IN WITNESS WHEREOF this Agreement was executed by the parties hereto as of the
day and year first above written.

 

The corporate seal of Globe Net )   Wireless Corp. was affixed )   hereunto in
the presence of: )     ) ( S E A L ) /s/ Gustavo Americo Folcarelli )   Gustavo
Americo Folcarelli     Authorized Signatory )         The corporate seal of
Impact Media )   Group Limitada was affixed )   hereunto in the presence of: )  
  ) ( S E A L ) /s/Rosibel Ruiz )   Rosibel Ruiz     Authorized Signatory )  

 



  

  



 

 

